DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered. 
Allowable Subject Matter
Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display panel of claim 20, in particular the limitations of the display panel comprises a base substrate, the retroreflective layer is disposed on the base substrate, the display panel further comprises a plurality of pixel regions; and convergent lenses disposed on a side of the base substrate opposite to the retroreflective layer and in one-to-one correspondence with the pixel regions, wherein a primary optical axis of each convergent lens is parallel to the thickness direction of the display panel and runs through a center of the transmissive region of the retroreflective layer, wherein the transmissive region covers a light spot formed at the retroreflective layer by light converged by the convergent lens. The prior art does not disclose or suggest the display panel of claim 21, in particular the limitations of the retroreflective region 
The closely related prior art, Lee et al. (US 20180113356) discloses (Figs. 1-15) a display panel (200), comprising a retroreflective layer (130) disposed on a light-emitting side, wherein the retroreflective layer includes a retroreflective region (130) and a transmissive region (140, 150, 160), the retroreflective region is configured to reflect light irradiated on the retroreflective region along an opposite direction of an incident direction or close to the opposite direction of 
However, the prior art does not disclose or suggest the display panel of claim 20, in particular the limitations of the display panel comprises a base substrate, the retroreflective layer is disposed on the base substrate, the display panel further comprises a plurality of pixel regions; and convergent lenses disposed on a side of the base substrate opposite to the retroreflective layer and in one-to-one correspondence with the pixel regions, wherein a primary optical axis of each convergent lens is parallel to the thickness direction of the display panel and runs through a center of the transmissive region of the retroreflective layer, wherein the transmissive region covers a light spot formed at the retroreflective layer by light converged by the convergent lens. Claim 20 is therefore allowed, as are dependent claims 30-38. The prior art does not disclose or suggest the display panel of claim 21, in particular the limitations of the retroreflective region includes a material layer and a plurality of transparent spherical particles; each of the plurality of transparent spherical particles is partially embedded into the material layer; a portion of each of the plurality of transparent spherical particles not embedded into the material layer is close to an outside of the display panel; and a refractive index of each of the plurality of transparent spherical particles is different from a refractive index of the material layer, wherein a diameter of each of the plurality of transparent spherical particles is l µm – 10 µm, a material of the material layer is niobium pentaoxide; and a material of each of the plurality of transparent spherical particles is polymethyl methacrylate or polycarbonate. Claim 21 is therefore allowed, as are dependent claims 22-29. The prior art does not disclose or suggest the display panel of claim 39, in particular the limitations of the display panel comprises a base substrate, the retroreflective . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871